COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JAIME PORTILLO,                                 '
                                                              No. 08-12-00079-CV
                              Appellant,         '
                                                                 Appeal from the
 v.                                              '
                                                               120th District Court
 JACK MILLIS AND STEPHAN W.                      '
 SAMPLE,                                                    of El Paso County, Texas
                                                 '
                              Appellees.             '           (TC# 2009-262)



                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX. R.

APP. P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant the

motion and dismiss the appeal with prejudice. Costs are assessed against the Appellant. See

TEX. R. APP. P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
October 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.